Citation Nr: 0905809	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 
and from June 1967 to June 1969.  The Veteran's decorations 
include the Vietnam Service Medal and the Vietnam Campaign 
Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran stepped foot in the Republic of Vietnam and 
is presumed to have been exposed to herbicides.  

2.  Prostate cancer is recognized by the Secretary of VA as a 
disease associated with exposure to herbicides.  

3.  Competent evidence supports a finding that it is as 
likely as not that the Veteran has prostate cancer as a 
result of exposure to herbicides during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for prostate cancer as a 
result of herbicide exposure have been met.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting service connection for 
prostate cancer.  Accordingly, assuming, without deciding, 
that any error was committed regarding this issue with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

II. Service Connection

The Veteran asserts that he has prostate cancer as a result 
of his active military service in the United States Navy 
during the Vietnam era.  The Veteran contends that his ship 
would go to shore in the Republic of Vietnam (Vietnam) to 
pick up Vietnamese who would guide the ship through the 
waterways.  He states that he got off the ship in Vietnam at 
least twice. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as malignant 
tumors, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  These diseases include 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In this case the Veteran has submitted competent medical 
evidence showing current prostate cancer, such as a July 2003 
operative report.  While the Veteran's service personnel 
records and separation documentation do not specifically note 
service in Vietnam, other service records do.  Specifically, 
a May 1969 consultation report states that the Veteran had a 
history of swelling of the right knee medially following a 
basketball game "in RVN Feb'69".  The Board associates the 
acronym "RVN" as representing the "Republic of Vietnam".  
This treatment record indicates the Veteran stepped foot in 
Vietnam during his service in the Navy.  The Veteran has also 
stated that he stepped foot in Vietnam and the Board sees no 
reason to question his credibility.      

As competent evidence supports a finding that it is as likely 
as not that the Veteran had service in Vietnam, he is 
presumed to have been exposed to herbicides.  Prostate cancer 
is recognized by the Secretary of VA as a disease associated 
with exposure to herbicides.  Accordingly, with reasonable 
doubt resolved in favor of the Veteran, service connection 
for prostate cancer is granted.


ORDER

Entitlement to service connection for prostate cancer is 
granted.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


